BIGGS, J,
This action was commenced before a justice of the peace. The complaint is as follows, to wit:
“Plaintiffs state that the defendant is and was at all of the times herein mentioned a corporation and doing business in this state.
“That on the-day of January, 1898, the defendant by its agent, R. H. Malloy, unlawfully and forcibly came upon plaintiffs’ premises in the aforesaid township^ county and state and unlawfully and forcibly took from said premises a Singer sewing machine, numbered 13739232, of the value of sixty dollars, the property of plaintiffs.
“Wherefore plaintiff prays for a judgment of sixty dollars, the value of .said machine, and for the sum of one hundred and fifty dollars damages for trespass and for costs.”
Plaintiffs recovered judgment before the justice and in the circuit court. The defendant has brought the case here by successive appeals.
The case was tried and submitted upon the theory that the machine -had been wrongfully converted and the verdict was for sixty dollars, its alleged value. The only contention of appellant is that the cause of action stated in the complaint is for malicious trespass, and that the circuit court wrongfully permitted a recovery as for a conversion of the machine. The complaint is clumsily framed, but it inferentially states a cause of action for a conversion. If the appellant was uncertain as to the nature of the action, its remedy was to require the cause of action to be more definitely stated.
The judgment of the circuit court will be affirmed.
All concur.